Name: Commission Regulation (EEC) No 2835/92 of 29 September 1992 amending Regulation (EEC) No 2547/92 setting the amounts of aid for the supply of rice products from the Community to the Azores and Madeira
 Type: Regulation
 Subject Matter: plant product;  regions of EU Member States;  trade;  cooperation policy
 Date Published: nan

 Avis juridique important|31992R2835Commission Regulation (EEC) No 2835/92 of 29 September 1992 amending Regulation (EEC) No 2547/92 setting the amounts of aid for the supply of rice products from the Community to the Azores and Madeira Official Journal L 285 , 30/09/1992 P. 0029 - 0029 Finnish special edition: Chapter 3 Volume 45 P. 0095 Swedish special edition: Chapter 3 Volume 45 P. 0095 COMMISSION REGULATION (EEC) No 2835/92 of 29 September 1992 amending Regulation (EEC) No 2547/92 setting the amounts of aid for the supply of rice products from the Community to the Azores and MadeiraTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures in respect of certain agricultural products for the benefit of the Azores and Madeira (1), and in particular Article 10 thereof, Whereas the amounts of aid for the supply of rice products to the Azores and Madeira has been settled by Commission Regulation (EEC) No 2547/92 (2), whereas, as a consequence of the changes of the rates and prices for rice products in the European part of the Community and on the world market, the aid for supply to the Azores and Madeira should be set at the amounts given in the Annex; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The Annex of Regulation (EEC) No 2547/92 is replaced by the Annex to the present Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be applicable as from 1 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 1. (2) OJ No L 254, 1. 9. 1992, p. 72. ANNEX (Ecu/tonne) Product (CN code) Amount of aid Destination Azores Madeira Milled rice (1006 30) 180,00 180,00